Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.
 
Claim Interpretation
Specification [0061] indicates the compaction is measured from a cut glass sheet.  [0061] indicates the data may be collected along the centerline of the glass ribbon and the compaction is determined from a glass sheet cut from the glass ribbon.  Thus for the purpose of this examination the compaction is determined from a cut sheets from a plurality of glass ribbons as indicated in amended claim 1.
Claim 1, the term “predicted” does not indicate what the “predicted compaction value” is relative to in the method.  For the purpose of this examination it indicates a “predicted compaction” for cooling which has not yet occurred.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter M. Thermal Compaction Modeling of Corning Code 7059 Fusion Drawn Glass referred to as Walter herein after and further in view of Allaire et al. (US 20070220920) referred to as Allaire herein after.
Regarding claims 1-4, Walter discloses measuring compaction that occurs in thermal processing of a plate of glass formed by the fusion process (Page 2, second column, paragraph 4) wherein the compaction data points may be experimentally achieved to represent the temperature at the time of manufacture in the fusion process (Page 3; both Theory and Experimental procedure) thus measuring compaction values from a plurality of glass sheets cut from glass ribbons formed by the fusion process.
 Under the Experimental procedure of Walter the fusion drawn glass sheets were submitted to different cooling schedules of slow cooling and fast cooling  (Page 3; last paragraph) from glass based on its temperature and discloses compaction is altered by the heat schedule or cooling rate (see Fig 4-5).
Walter specifically states many possible heat-treatment cycle variables exist and it is unclear how to display all the data of how they predict compaction and uses a standard linear regression with predicted thermal compaction from experimentally measured thermal compaction for all heat treatment studies (Page 6; Col 2, Fig 7-8). Walter discloses the benefit of reduced time (at least Fig 7) which would be most efficient.
Walter specifically states the cooling rate is a factor in controlling compaction (page 7; col 1) and how to optimize compaction (Fig 9).  Walter refers to sheets formed from a fusion drawn process however states, for any given stabilization process the maximum compaction is achieved by quickly heating the glass to the maximum allowable temperature, and then carefully determining how the glass is cooled and at what temperature the glass can be rapidly cooled (page 7, second column first paragraph)
Thus Walter experimentally determines the compaction at a variety of cooling rates of glass from a fusion process and that the desire of one skilled in the art is to minimize compaction during the fusion draw process (at least page 7; Col 2; paragraph 2).  Specifically, Walter discloses obtaining compaction data from 565 degrees Celsius-630 degrees Celsius (page 2; paragraph 3) and cooling rates of temperature increments of at least 10 degrees Celsius (Fig 6 alternatively shows equal 10 degree Celsius increments) (see Walter at least Fig 1-3 and alternate overlapping temperature ranges with present claim 1 in  7-9).  Given claim 1 the broadest reasonable interpretation nothing requires increments to be equal.
Overlapping ranges are prima facie obvious to one of ordinary skill in the art.  Additionally, it would be obvious to one of ordinary skill in the art to measure compaction at different temperatures and cooling rates as motivated by predicting compaction at different cooling rates as indicated by Walter.
Walter obtains a plurality of regression coefficients corresponding to a plurality of temperatures and variable time holds at temperatures (Fig 1-9); and selecting a predetermined cooling curve, the predetermined cooling curve comprising a plurality of best fit cooling rates versus compaction rates, which can be used for a predicted rate (best indicated in Fig 7 and 8). 
In an analogous art Allaire discloses fusion forming glass [0029] wherein thermal history determines the stresses in the finalized glass sheet and compaction [0007], [0030].
Allaire discloses determining predicted distortion, such as compaction [0007], by obtaining a plurality of stress data and minimizing the predicted distortion from the stress data and modifying the manufacturing process in response to the predicted distortion (at least [0013]).  
Allaire discloses obtaining a collection of data, such as preceding stress analysis, such as compaction as indicated above.  The compaction measured from glass sheets drawn from the same fusion apparatus wherein the glass ribbon may be subjected to a predetermined-cooling scheme and varied in response to predicted stress data [0053].  
Allaire discloses multiple ways to obtain stress data and then varying the cooling scheme according to the predicted stresses [0054]-[0056] and in particular using linear regression analysis to analyze the data for example using linear regression analysis known in the art such as principal compound regression [0051] and predict the unknown stress value, in this scenario compaction. 
Walter discloses the cooling rate affects compaction in the sheets separated from a ribbon in the overflow fusion process (a) and discloses performing linear regression on a variety of fusion draws to predict compaction (b) as discussed above and Allaire also discloses performing additional linear regression based on data of stresses obtained from a variety of fusion draws and varying the cooling scheme based on the predicted stress it would be obvious to one of ordinary skill in the art to obtain as many compaction results corresponding to specific cooling rates for different variable such as glass composition, viscosity, thickness and other known variables in the glass fusion art and performing a multiple regression model as motivated to best control (including predicting) the compaction for various glass scenarios.
The data would necessarily require measuring compaction values for a plurality of glass sheets from a plurality of glass ribbons formed with different cooling rates step b);
 Thus correlating the measured compaction values with the cooling rates of step a) to obtain a plurality of regression coefficients corresponding to a plurality of temperatures and modifying the predetermined cooling rates to minimize the predicted compaction value and obtain target cooling rates.  
It is inherent the analysis of predicting dependent variable of compaction in a multiple regression model is well-known (discussed above), as well as other linear regression analysis, as exhibited by the prior art presented herein.  
Absent any additional claimed variables or inputs it would be obvious to one of ordinary skill in the art to perform any linear regression analysis computations on the cooling rate, or cooling curve in a fusion draw process for predicting compaction. (discussed above: it would be obvious to one of ordinary skill in the art to obtain as many compaction results corresponding to specific cooling rates for different variable such as glass composition, viscosity, thickness and other known variables in the glass fusion art and performing a multiple regression model as motivated to best control (including predicting) the compaction for various glass scenarios.)
The Supreme Court in KSR reaffirmed the familiar framework for determining obviousness as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), but stated that the Federal Circuit had erred by applying the teaching-suggestion-motivation (TSM) test in an overly rigid and formalistic way. KSR, 550 U.S. at 404, 82 USPQ2d at 1391. Specifically, the Supreme Court stated that the Federal Circuit had erred in four ways: (1) "by holding that courts and patent examiners should look only to the problem the patentee was trying to solve " (Id. at 420, 82 USPQ2d at 1397); (2) by assuming "that a person of ordinary skill attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem" (Id.); (3) by concluding "that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try’" (Id. at 421, USPQ2d at 1397); and (4) by overemphasizing "the risk of courts and patent examiners falling prey to hindsight bias" and as a result applying "[r]igid preventative rules that deny factfinders recourse to common sense" (Id.).
In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art,"Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are "[t]hree cases decided after Graham [that] illustrate this doctrine." Id.  at 416, 82 USPQ2d at 1395. (1) "In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." Id. (2) "In Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., . . . [t]he two [pre-existing elements] in combination did no more than they would in separate, sequential operation." Id.  at 416-17, 82 USPQ2d at 1395. (3) "[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417, 82 USPQ2d at 1395-96 (Internal quotations omitted.). The principles underlining these cases are instructive when the question is whether a patent application claiming the combination of elements of prior art would have been obvious. The Supreme Court further stated that:
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103  likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at 417, 82 USPQ2d at 1396.

In summary; using the obviousness statements above:
-Measuring compaction for different thermal schedules on a glass sheet or a fusion downdraw method to form a glass sheet is known in the prior art.  
-Measuring compaction and the desire to control compaction of a glass sheet is known in the prior art.
-The input of data sets of compaction for different thermal schedules (Walter) and/or stresses including compaction (Allaire) and performing linear regression analysis to predict a desired component is known in the prior art (both Walter and Allaire), particularly for a specific cooling curve (Walter) is known in the prior art.
	Thus as per KSR as stated above, the work is available in one field of endeavor and it would be further obvious to one of ordinary skill in the art to use the linear regression analysis known in the art such as principal compound regression [0051] to analyze data and predict the unknown stress value, on the method of comparing thermal impact, such as the cooling rate, on the compaction of glass as taught by Walter, cited above.
There are series of cases which indicate that optimization within prior art conditions is motivation for achieving an optimum value to one skilled in the art:
In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.
In re Boesch, 205 USPQ 215 (CCPA 1980). It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the cooling rate for a given process to achieve the desired compaction, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to carefully determine how the glass is cooled, either in the sheet cut from the ribbon of the fusion process or the fusion process  for the purpose of achieving the desired compaction as taught by Walter and Allaire as discussed above KSR and optimization providing motivation for d-f.
Regarding claim 5, compaction may be predicted by a regression analysis i.e. the prediction at a given moment/ (compaction)=intercept + (the slope of coefficients for each of the independent variables or regression determined)(cooling rate).  As noted above linear regression is a well-known form of analysis in analogous are for analyzing compaction and discover optimum values of cooling rates.  Performing linear regression of cooling rates with other known parameters to affect the fusion process and observe how they affect the compaction to achieve a desired compaction falls under optimization and it is prima facie obvious one skilled in the art would optimize the fusion process using such multiple linear regression analysis as motivated to perform the cooling of a given fusion process to achieve a desired compaction.
Regarding claim 6, Walter discloses the metastablized state of the glass sheet in the fusion draw is where the glass obtains its metastable structure such that it is fixed or at equilibrium and would have minimum compaction is time dependent (at least page 1; Col 1; paragraph 2 and Col 2) and a fusion drawn glass reaches a metastable state in less than a second at 900 °C and more than a day at 500 °C for the Corning Code 7059 glass.
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.

It would be obvious to one of ordinary skill in the art to optimize the temperatures within these ranges or temperatures at which a particular glass is metastable and obtain compaction values within said temperature ranges to represent the compaction of the final glass sheet in the data set and analyze the affect as motivated to achieve a desired compaction in a future process.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan (US 2009/0100873) and further in view of Walter as discussed above
Regarding claims 1 and 3, Allan discloses  predicting compaction from thermal histories of fusion processes developed using a code using best-fit modeling  from a variety of thermal cycles [0012].  Allan discusses the code disclosed by Walter which uses linear regression thus requiring measuring compaction from sheets cut from a plurality of glass ribbons with different cooling rate. (steps a/b and d of claim 1)
the histories having different cooling parameters ( at least Fig 4 [0103]-[0104], Fig 10) (steps a/b of claim 1).
Selecting a cooling curve to optimize, or achieve desired compaction) (step c of claim 1)
Modifying the temperature of the fusion to optimize the compaction and drawing the glass ribbon as desired, or target cooling rate [0104] (step e of claim 1)
There are series of cases which indicate that optimization within prior art conditions is motivation for achieving an optimum value to one skilled in the art:
In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.
In re Boesch, 205 USPQ 215 (CCPA 1980). It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the cooling rate for a given process to achieve the desired compaction, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to carefully determine how the glass is cooled, either in the sheet cut from the ribbon of the fusion process or the fusion process  for the purpose of achieving the desired compaction as taught by Walter and Allaire as discussed above KSR and optimization providing motivation for d-f.
Regarding claim 2, the process continues thus it would be expected the glass sheet would be drawn repetitively and that as indicated above one skilled in the art would be motivated to optimize the drawing cooling rate based on the desired compaction each time the process occurs.
Claims 4-5 are known mathematical formulas for performing linear regression. 
MPEP21843.02 indicates subject matter such as scientific and mathematical theories need not be searched.
Alternatively, as noted above linear regression is a well-known form of analysis in analogous are for analyzing compaction and discover optimum values of cooling rates.  Performing linear regression of cooling rates with other known parameters to affect the fusion process and observe how they affect the compaction to achieve a desired compaction falls under optimization and it is prima facie obvious one skilled in the art would optimize the fusion process using such multiple linear regression analysis as motivated to perform the cooling of a given fusion process to achieve a desired compaction.

 
Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. Applicant argues the amended claims recite a temperature range and increments that are not recited in the prior art. 
This is innacurate. Walter discloses obtaining compaction data from 565 degrees Celsius-630 degrees Celsius (page 2; paragraph 3) and cooling rates of temperature increments of at least 10 degrees Celsius (Fig 6 alternatively shows equal 10 degree Celsius increments) (see Walter at least Fig 1-3 and alternate overlapping temperature ranges with present claim 1 in  7-9).  Given claim 1 the broadest reasonable interpretation nothing requires increments to be equal.
Overlapping ranges are prima facie obvious to one of ordinary skill in the art.  Additionally, it would be obvious to one of ordinary skill in the art to measure compaction at different temperatures and cooling rates as motivated by predicting compaction at different cooling rates as indicated by Walter.
As Examiner has recited in previous interviews, the presently claimed invention given the broadest reasonable interpretation is attempting to patent multiple linear regression of compaction of glasses which undergo different variables during manufacture.  Unfortunately Examiner is unable to find any allowable subject matter.

Conclusion
Pertinent art not relied upon
US 20160256116, US 20130292863, US 20130086952 claim 6 and Claim 10 and claim 11 multiple linear regression a known computation
US 5694479 two-dimensional linear regression in a glass product 1997
US 2007006734 [0214] compaction (dimensional change) monitered then linear regression performed and determined per samples
US 20170082577 and linear regression claim 10
US 20150343678 pressure impacts compaction
US 20150306282 heating and cooling determining thermal shrinkage/ dimensional changes where material constrained
US 2015009110 temperature cycles and composition each affect compaction
US 20140124965 and pressure affecting compaction
US 20140033768 uneven cooling affecting compaction


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741